COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Morgan J. Kliebert v. The State of Texas

Appellate case number:   01-12-00757-CR

Trial court case number: 1328870

Trial court:             182nd District Court of Harris County

       Appellant has filed a motion to substitute his appointed attorney, Lester Blizzard, with
appointed attorney, Kyle Johnson. See TEX. R. APP. P. 6.5(d). Appellant has attached an order
from the trial court approving the substitution. The motion is granted.
       It is so ORDERED.



Judge’s signature: /s/ Sherry Radack
                   X Acting individually    Acting for the Court


Date: April 5, 2013